       Case 2:20-cv-00568 Document 1 Filed 11/13/20 Page 1 of 5 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division



ROBERT RHYNE, II,
JOSEPH KEELEY, and
MELISSA RHYNE

               Plaintiffs,

v.                                                         Civil Action No.:

MARTIANCRAFT, LLC

               Defendant.


                                  NOTICE OF REMOVAL

       NOW COMES MartianCraft, LLC (“MartianCraft” or the “Company”) and files this

Notice of Removal pursuant to 28 U.S.C. §1446, removing this action from the Circuit Court for

the City of Norfolk, Virginia (the “Circuit Court”) to the United States District Court for the

Eastern District of Virginia, Norfolk Division. A brief statement of the grounds for removal are

as follows:

       1.      MartianCraft was served with a copy of the Summons and Complaint in this action

by personal service on its registered agent on October 16, 2020. A true copy of the Summons and

Complaint that was served on MartianCraft is attached hereto as Exhibit A.

       2.      Thirty days have not yet expired since the action became removable to this Court.

       3.      The Complaint and Summons are the first and only pleadings delivered to

MartianCraft in this action.

       4.      On November 13, 2020, MartianCraft filed, with the Circuit Court a Demurrer and

a Motion Craving Oyer. To the best of the Company’s knowledge, those are the only papers, other
       Case 2:20-cv-00568 Document 1 Filed 11/13/20 Page 2 of 5 PageID# 2




than the Complaint, filed to date in this matter. True and correct copies of the Demurrer and the

Motion Craving Oyer are attached hereto and marked collectively as Exhibit B.

       5.      To the best of MartianCraft’s knowledge, the Circuit Court’s entire file as of the

date of this Notice consists of the documents attached hereto as Exhibits A and B.

       6.      This Court has jurisdiction pursuant to 28 U.S.C. §1332(a) since (i) the amount at

issue exceeds $75,000; and (ii) this dispute is between citizens of different states.

       7.      With regard to the former, the plaintiffs allege in their Complaint that “[h]undreds

of thousands of dollars in attorney’s fees and related costs and expenses have been incurred related

to” a case before the Richmond Circuit Court (the “Richmond Court”) styled MartianCraft, LLC,

et. al. v. Kyle T. Richter, CL17-6079 (the “Richmond Litigation”). Complaint, ¶37. The plaintiffs

then seek declaratory judgment that these fees and costs are subject to the indemnification

provisions of the Company’s Operating Agreement. Complaint, ¶s 38-39.

       8.      With regard to the latter, the plaintiffs are (i) Robert Rhyne (“Mr. Rhyne”), a citizen

of the State of California; (ii) Melissa Rhyne, a citizen of the State of California; and (iii) Joseph

Keeley (“Mr. Keeley”), a citizen of the State of Colorado. The sole defendant is MartianCraft, an

unincorporated association, which is a citizen of the State of Alaska.

       9.      As an unincorporated association, MartianCraft’s citizenship is determined solely

based upon the citizenship of its members. The Company’s membership interests are held by: (i)

Kyle Richter (“Mr. Richter”), a resident of the State of Alaska; (ii) Mr. Rhyne; (iii) Mr. Keeley;

and (iv) Nick Keppol (“Mr. Keppol”). Ordinarily, this would defeat diversity since Mr. Rhyne

and Mr. Keeley are also plaintiffs in this matter. However, Mr. Rhyne, Mr. Keeley and Mr. Keppol

were all dissociated pursuant to a June 25, 2018 Consent in Writing of the Manager of

MartianCraft, LLC. A true and correct copy of the June 25, 2018 Consent is attached hereto as




                                                  2
       Case 2:20-cv-00568 Document 1 Filed 11/13/20 Page 3 of 5 PageID# 3




Exhibit C. The impact of the June 25, 2019 Consent is described by Mr. Richter, the individual

who executed the June 25 Consent, in his testimony at an August 12, 2019 hearing in the Richmond

Litigation. As stated by Mr. Richter:

               Q:     Tell me about what action you were taking in this consent in writing on June
                      25th.

               A:     This consent in writing removed the – the rights of certain members to
                      participate in the management of the LLC. I believe the technical term –
                      and I don’t want to speak from a legal perspective – is a dissociation.

Transcript of August 12, 2019 Hearing, pp. 47 – 48, copies of which are attached hereto as

Exhibit D.

       10.     In a Letter Opinion issued on August 20, 2019, an Order entered on September 9,

2019, a Letter Opinion issued on October 28, 2019, and an Order entered on November 7, 2019,

the Richmond Court held that the June 25, 2018 Consent was valid.1 True and correct copies of

the August 20, 2019 Letter Opinion, the September 9, 2019 Order, the October 28, 2019 Letter

Opinion and the November 7, 2019 Order are attached hereto and marked as Exhibits E, F, G and

H, respectively.    Because the other members of the Company have been dissociated,

MartianCraft’s citizenship is determined by the citizenship of its sole remaining member, Mr.

Richter. See Inteliclear, LLC v. Victor, 2016 WL 5746349 (D. Conn. 2016) (noting that a

dissociated member is not considered when determining the citizenship of a limited liability

company for diversity purposes).

       11.     Pursuant to 28 U.S.C. Section 1446(d), the Company is simultaneously filing a

copy of this Notice with the Norfolk Circuit Court, and notifying that Court of the removal. A true




1
 The October 28, 2019 Letter Opinion and the November 7, 2019 Order re-affirm the Richmond
Court’s rulings in the prior Letter Opinion and Order.


                                                3
       Case 2:20-cv-00568 Document 1 Filed 11/13/20 Page 4 of 5 PageID# 4




copy of the Notice to State Court of Removal, without the exhibit, is attached hereto as Exhibit

I.2

       12.     By filing this Notice of Removal, MartianCraft does not waive any of its objections

or affirmative defenses to the Complaint as raised in the Demurrer or Motion Craving Oyer.

MartianCraft respectfully requests that this Honorable Court treat the Demurrer as a Motion to

Dismiss under Rule 12(b)(6). McCray v. Ardelle Associates Inc., 2015 WL 3886318 (E.D. Va.

2015) (treating demurrer filed prior to removal as a Motion to Dismiss under Rule 12(b)(6)).

Because the Court may consider documents attached to a Motion to Dismiss so long as they are

integral to the Complaint (see Philips v. Pitt County Memorial Hospital, 572 F.3d 176, 180 (4th

Cir. 2009)), a ruling on the Motion Craving Oyer is unnecessary unless this matter is remanded to

the Norfolk Circuit Court.

       WHEREFORE, MartianCraft, LLC respectfully submits that this Notice of Removal

complies with the statutory removal requirements; that this action should proceed in this Honorable

Court as a properly removed action; and that MartianCraft should have such other and further relief

as this Court may deem just and proper.

                                              Respectfully submitted,

                                              /s/ John D. McIntyre
                                              John D. McIntyre (VSB No. 35925)
                                              Solomon H. Ashby, Jr. (VSB No. 39040)
                                              McIntyre Stein, PLLC
                                              101 West Main Street, Suite 920
                                              Norfolk, Virginia 23510
                                              (757) 961-3900 (T)
                                              (757) 961-3966 (F)
                                              jmcintyre@mcintyrestein.com
                                              sashby@mcintyrestein.com
                                              Counsel for MartianCraft, LLC


2
 The only exhibit to the Notice filed with the Norfolk Circuit Court is a copy of this Notice. It is
not included with Exhibit I solely to avoid overburdening the Court’s file unnecessarily.


                                                 4
       Case 2:20-cv-00568 Document 1 Filed 11/13/20 Page 5 of 5 PageID# 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of November 2020, a true copy of the foregoing
Notice of Removal was mailed, via First Class United States Mail, postage prepaid, to:

                            Michael A. Montgomery, Esquire
                      ECKERT SEAMANS CHERIN & MELLOTT, LLC
                            919 East Main Street, Suite 1300
                                Richmond, VA 23219
                               Counsel for the Plaintiffs

                                                    /s/ John D. McIntyre
                                                    John D. McIntyre




                                                5
